Citation Nr: 1120242	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  08-01 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for swelling of both feet.  

5.  Entitlement to service connection for a back disability, to include as secondary to service-connected pes planus with bunions.  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected coronary artery disease.  

7.  Entitlement to a disability rating in excess of 30 percent for service-connected coronary artery disease, with systolic murmur, abnormal EKG, and chest pain, to include on an extra-schedular basis.  

8.  Entitlement to an extension of a temporary total disability rating based on the need for convalescence following surgery for service-connected left foot hallux valgus beyond May 31, 2005.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated April 2006 and June 2007 from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

The issue of entitlement to service connection for a bilateral knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2011 Travel Board hearing transcript.  Therefore, the Board does not have jurisdiction over that issue and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for diabetes mellitus, hypertension, erectile dysfunction, an acquired psychiatric disorder, and entitlement to an increased extra-schedular rating for service-connected coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a disability manifested by bilateral foot swelling that is due to a service connected disability. 

2.  The preponderance of the evidence reflects that the Veteran's service-connected coronary artery disease, with systolic murmur, abnormal EKG, and chest pain is manifested by subjective complaints of occasional chest pain, shortness of breath, diaphoresis, angina, dizziness, and fatigue.  The objective evidence reflects that, throughout the appeal period, the Veteran achieved approximately no less than 6 METs and that diagnostic testing has otherwise revealed an ejection fraction of no less than 55%.  

3.  The Veteran's service-connected coronary artery disease, with systolic murmur, abnormal EKG, and chest pain, presents such an exceptional or unusual disability picture, with a related factor of marked interference with employment, so as to render impractical the application of the regular schedular standards.  

4.  The preponderance of the evidence raises a reasonable doubt as to whether the Veteran was able to achieve regular weight-bearing within six months of the April 2005 surgery on his service-connected left foot disability, i.e., by May 31, 2005, but instead shows regular weight-bearing on July 12, 2005.  The preponderance of the evidence does not support the extension of the temporary total rating beyond July 12, 2005.  


CONCLUSIONS OF LAW

1.  A disability manifested by bilateral foot swelling was not incurred in or aggravated by service or a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303 (2010).  

2.  The schedular criteria for a disability rating higher than 30 percent for service-connected coronary artery disease, with systolic murmur, abnormal EKG, and chest pain have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7005 (2010).  

3.  The disability picture presented by the Veteran's service-connected coronary artery disease, with systolic murmur, abnormal EKG, and chest pain, warrants referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to an increased rating on extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 (2010).

3.  The criteria for the assignment of a temporary total rating based on need for a period of convalescence following the April 21, 2005 surgery on the Veteran's service-connected left foot hallux valgus are met until July 12, 2005, but no further.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. § 4.30 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  

The Veteran is seeking entitlement to service connection for swelling of his feet, asserting that this condition is related to his service-connected coronary artery disease.  At the January 2011 hearing, the Veteran testified that he experiences foot swelling approximately three times a year and persists for two to three hours, and that he believes his condition is related to his service-connected heart disability and non-service-connected diabetes mellitus and hypertension.  

Review of the record reveals that the Veteran intermittently suffers from edema, i.e., swelling, in his feet.  Indeed, the evidence shows objective evidence of edema in the left first proximal interphalangeal joint, the right first metatarsal, dorsal incision sites a few days following surgery for bunions, and following surgery to remove hardware in his right foot.  See VA treatment records dated May and December 2002, April 2005, and April 2009.  However, the objective evidence reveals that the Veteran's edema was temporary and no more than intermittent, as edema was not noted on examinations conducted days and weeks following appointments when edema was noted.  See VA treatment records dated May, September, and December 2002, November and December 2004, May and July 2005, March 2009, and February 2010.  

In evaluating the Veteran's claim, the Board finds probative that the Veteran has never specifically complained of, or sought treatment for, swelling in his feet, including when he has sought treatment for his service-connected pes planus, hallux valgus, or cardiovascular disabilities.  In fact, review of the record reveals that edema was not noted on VA examinations conducted to specifically evaluate the Veteran's service-connected pes planus, hallux valgus, and heart disabilities.  See VA examination reports dated October 2002, June 2004, and February 2006.  Such facts provide evidence against this claim.  

In this context, the Board notes that, while there is objective evidence of occasional swelling in the Veteran's bilateral feet, there is no evidence or indication that his swelling is associated with, due to, or represents an actual disability.  Indeed, despite the evidence showing significant treatment for the Veteran's feet, the evidence does not contain a diagnosis of a vascular, or any other, disability to which the Veteran's occasional swelling has been attributed or that his swelling represents a separate and distinct disability for which service connection may be granted.  In fact, the physician who conducted the February 2006 VA examination opined that the decreased pulses noted in the Veteran's lower extremities were not secondary to his service-connected heart disability.  Instead, the evidence only shows that the Veteran suffers from this particular symptom on an occasional basis.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  

At this time, there is serious question concerning whether the Veteran actually has a foot disability at this time.  The Board acknowledges that the Veteran's foot swelling may be a symptom by which his service-connected pes planus and/or hallux valgus disabilities are manifested; however, as noted, there is no evidence or indication that this swelling is a separate disability for which service connection can be granted and, thus, the Veteran may seek to obtain higher disability ratings for those service-connected disabilities due to his occasional swelling.  However, establishment of service connection for bilateral foot swelling, as a separate disability, is not supported by the preponderance of the evidence.  

The Board has considered the Veteran's argument that the February 2006 VA examination was inadequate because the examination was not conducted by a cardiologist.  However, the Board finds this argument unpersuasive because the examination was otherwise adequate to evaluate the Veteran's service-connected heart disability, as the examiner interviewed the Veteran and conducted a thorough examination of the Veteran's heart disability.  

Indeed, the Board finds that the VA outpatient treatment records and the VA examination reports associated with the claims file represent the most competent, credible, and probative evidence of record regarding the Veteran's overall disability picture, particularly the extent and severity of his service-connected pes planus, hallux valgus, and heart disabilities, fully supporting the findings of the VA examination.   

Therefore, based upon the foregoing, the Board finds there is no evidence showing the Veteran currently suffers from a disability manifested by foot swelling for which service connection may be granted.  Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the claim of service connection for bilateral foot swelling must be denied, and there is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Increased Rating

Entitlement to service connection for coronary artery disease with systolic murmur an abnormal EKG history of chest pain with exercise (hereinafter "service-connected CAD") was established in May 1989, and the RO assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, effective November 1988.  

The Veteran has asserted that his service-connected CAD warrants a higher disability rating.  

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under DC 7005, arteriosclerotic heart disease (coronary artery disease), with a documented history of coronary artery disease, warrants a 30 percent evaluation where a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted with chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  

A note to the regulation indicates that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 millimeters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used to rate the veteran.  38 C.F.R. § 4.104.  

Review of the record reveals that the Veteran's service-connected CAD is manifested by subjective complaints of occasional chest pain, shortness of breath, and diaphoresis.  The Veteran has also complained of angina, dizziness, and fatigue that intermittently occurs about four times a month.  The objective evidence reflects that the Veteran achieved approximately 6 METs at the October 2002 VA examination, while subsequent evaluations revealed 10 and 10.5 METs.  See June 2004 Echocardiogram report and February 2006 VA examination report.  The evidentiary record contains numerous diagnostic tests that have been conducted from 2001 to 2006, which have been completely negative for any evidence of congestive heart failure or cardiac hypertrophy, providing extensive evidence against this claim. 

In addition, diagnostic testing, including thallium stress tests and EKGS, have revealed left ejection fraction of 55%, 56%, and 60%.  See April 2002 and March 2005 VA treatment records; VA examination reports dated October 2002 and June 2004 VA examination report.  

Based on the foregoing, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 30 percent for service-connected CAD.  As noted, the preponderance of the evidence does not contain evidence of symptoms which warrant a higher schedular rating under DC 7005, as there is no evidence of acute congestive heart failure or between 3 and 5 METs during the appeal period.  In addition, the preponderance of the evidence shows the Veteran's ejection fraction has consistently been higher than 50 percent throughout the appeal period.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected CAD warrants a disability rating higher than 30 percent.

In an effort to afford the Veteran the highest possible disability rating, the Board has evaluated his service-connected disability under all other appropriate diagnostic codes, including all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other DCs that provide a basis to assign an evaluation higher than the 30 percent evaluation currently assigned.  In making this determination, the Board notes that the rating criteria for the other diseases of the heart are substantially similar to the criteria of DC 7005 and would, thus, not assist the Veteran in obtaining a higher disability evaluation as discussed above.  See 38 C.F.R. § 4.104, DCs 7000 to 7004, 7006 to 7020 (2010).  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a schedular disability rating higher than 30 percent for service-connected CAD, and the benefit-of-the-doubt is not for application.  See Gilbert, supra.  

While the Veteran does not meet the schedular criteria for a higher rating under DC 7005, an extra-schedular rating may be assigned where the case presents such an exceptional or unusual disability picture, with such related factors as marked inference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  In these instances, the case may be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1).  

In this context, the Veteran has asserted that his service-connected CAD disability should be referred for extra-schedular consideration because (1) the rating criteria do not contemplate his various symptoms and (2) the evidence shows that his disability interferes with his ability to work.  

At the January 2011 hearing, the Veteran testified that his service-connected CAD is manifested by shortness of breath, fatigue, and numbness in his left arm, which are not contemplated by the rating criteria.  The Board has considered the Veteran's argument in this regard; however, symptoms of dyspnea (shortness of breath) and fatigue are contemplated by DC 7005, as delineated above.  In addition, there is no objective evidence of record that shows the Veteran has complained of left arm numbness while seeking treatment for his service-connected CAD or that any medical professional has determined that the Veteran's service-connected CAD is manifested by left arm numbness.  

Nevertheless, the Veteran is correct in that the evidence of record may shows that his service-connected CAD interferes with his ability to work, as the June 2004 VA examination report reflects that the Veteran reported that his disability resulted in two to three days lost from work in one month and the February 2006 VA examination report reflects that he reported missing work three days a week.  

In this regard, it is important for the Veteran to understand that a 30% disability evaluation, by definition, indicates a disability that would interfere with work.  Notwithstanding, the Board finds indications that the Veteran's service-connected CAD may present an exceptional and unusual disability picture.  In this regard, in addressing this issue one must also consider the Veteran's credibility regarding the nature and extent of his alleged symptoms.

Accordingly, the Board finds that referral of the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service is warranted, as the Board is unable to assign an extra-schedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extension of Temporary Total Rating

Entitlement to service connection for bilateral hallux valgus, status post bunionectomy to the right foot was established in November 2002, and the RO assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71, DC 5280, effective January 2002.  

In February 2004, the RO granted a temporary total rating for service-connected bilateral hallux valgus, effective December 5, 2003, based on evidence that the Veteran underwent surgery on his right foot and required at least one month of convalescence.  See 38 C.F.R. § 4.30.  The Veteran's disability rating was returned to 10 percent, effective February 1, 2004.  

In May 2005, the Veteran requested an additional temporary total rating based upon surgery on his left foot.  In August 2005, the RO issued a rating decision granting a temporary total rating for service-connected left foot hallux valgus, effective April 21, 2005, pursuant to 38 C.F.R. § 4.30.  A noncompensable (zero percent) disability rating was assigned under DC 5280, effective June 1, 2005.  

The Veteran disagreed with the RO's determination to reduce his temporary total rating after only one month, noting that his physician stated that the Veteran was expected to convalesce for eight to 10 weeks following surgery, and requested that the total rating be extended.  However, in an April 2006 rating decision, the RO denied extension of the temporary total rating, noting that, as of May 31, 2005, there was no evidence warranting extension of the temporary total rating.  The Veteran appealed the April 2006 rating decision, which is the basis of this appeal.  

VA regulations permit the assignment of a temporary total disability rating, without regard to other provisions of the rating schedule, ". . . when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that . . . treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence (Effective as to outpatient surgery March 1, 1989.)  (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited).  (Effective as to outpatient surgery March 1, 1989.) [Or,]  (3) Immobilization by cast, without surgery, of one major joint or more.  (Effective as to outpatient treatment March 10, 1976.)"  38 C.F.R. § 4.30.  This regulation also provides that, when the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to termination of a total rating under this section.  

Review of the evidence reveals that the Veteran underwent surgery on April 21, 2005 to treat his service-connected left foot disability, after which he was instructed to remain non-weight-bearing with the use of crutches and post operative shoes.  The evidence shows that the Veteran was followed on an outpatient basis following surgery where he related that he was non-weight-bearing with crutches and wearing his post op shoe with an intact bandage through early May 2005.  See VA treatment records dated April 26, 2005 and May 3 and 10, 2005.  At the May 10, 2005 appointment, the Veteran was told to commence 25 percent partial weight-bearing on the left heel only with crutches and post op shoe and to return in three weeks.  At the May 31, 2005 appointment, the Veteran presented with a post op shoe without a bandage and reported that he had been doing motion exercises without pain.  

In support of his claim, the Veteran relies upon a May 2005 statement from Dr. G.D., which states that, following surgery on his left foot for bunions and hammertoes, he was required to use crutches and wear a post operative shoe.  Dr. G.D. also stated that the Veteran's total expected convalescence time was eight to ten weeks.  

After carefully considering the evidence of record in this case, including the Veteran's assertions in support of his claim, the Board finds the preponderance of the evidence raises a reasonable doubt as to whether the Veteran was able to achieve normal weight-bearing by May 31, 2005.  At the outset, the Board notes that, while Dr. G.D. stated that the Veteran's total expected convalescence time was right to ten weeks, this was no more than an estimate and is not determinative of the ultimate issue in this case.  Instead, the Board finds that the outpatient treatment records documenting the Veteran's service-connected left foot disability are more probative as to the Veteran's actual convalescence time, as it provides contemporaneous evidence regarding his actual progress following surgery.  

Indeed, the VA treatment records show that, within six weeks of the Veteran's surgery, i.e., on May 31, 2005, he no longer required the use of crutches.  However, the evidence also shows that the Veteran was still wearing a post operative shoe at that time and that he had been previously cleared to begin only partial weight-bearing with crutches and the post operative shoe.  

The Board finds probative that the evidence shows that it was not until May 31, 2005 that the Veteran was cleared to begin wearing wider shoes, with no mention of crutches or the post operative shoe, and that, at his next appointment on July 12, 2005, i.e., three months following surgery, the Veteran presented for evaluation wearing tennis shoes.  

Based on the foregoing, the Board finds that the evidence clearly shows the Veteran required at least one month of convalescence following the April 2005 surgery and that he continued to suffer from severe postoperative residuals, as he required the continued use of crutches and regular weight-bearing was prohibited.  However, the Board also finds that the evidence raises a reasonable doubt as to when the Veteran was able to achieve regular weight-bearing following surgery, as he no longer required the use of crutches within six weeks of the surgery but still required the use of the post operative shoe and had been cleared for only partial weight-bearing at that time.  In this regard, the Board finds probative that, while 38 C.F.R. § 4.30 only contemplates the use of a wheelchair or crutches as indicators of whether regular weight-bearing was prohibited, the evidence shows that the Veteran was told to use both crutches and a post operative shoe to avoid weight-bearing on his service-connected left foot disability.  Accordingly, because reasonable doubt is resolved in favor of the Veteran, the Board finds the evidence supports the extension of the Veteran's temporary total rating to July 12, 2005, but no further.  Indeed, evidence showing the need for convalescence, severe postoperative residuals, or immobilization of the Veteran's left foot due to the April 2005 surgery is not shown beyond July 12, 2005.  

The Board notes the Veteran's representative has argued that the Veteran was not afforded a VA examination before the termination of the temporary total rating, as required by 38 C.F.R. § 4.30, which appears to be correct.  However, that argument has no bearing on whether extension of the temporary total rating was warranted but is more relevant as to the disability rating assigned following the termination of the temporary total rating, which is not currently before the Board.  

Therefore, based on the foregoing, the Board finds the preponderance of the evidence raises a reasonable doubt as to whether the Veteran was able to achieve regular weight-bearing within six months of the April 2005 surgery on his service-connected left foot disability, i.e., by May 31, 2005, but instead shows regular weight-bearing on July 12, 2005.  Because such doubt is resolved in favor of the Veteran, the Board finds that the evidence supports a finding that the temporary total rating assigned from April 21, 2005, may be extended to July 12, 2005, but no further.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, notice that informs the claimant of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May and September 2005 that fully addressed all required notice elements and was sent prior to the initial AOJ decisions in this matter.  The May 2005 letter informed the Veteran of what evidence was required to substantiate his temporary total rating claim, while the September 2005 letter informed him of how to substantiate his claims involving bilateral foot swelling and his service-connected CAD disability.  Both letters informed him of his and VA's respective duties for obtaining evidence.  Therefore, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  In this regard, the Board find significant that it appears all obtainable evidence regarding these claims identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

With regard to the alleged missing service treatment records (STRs), the issues above are not impacted by the STR issue, therefore, the Board can consider these issues at this time.  The Veteran contends that he has bilateral foot swelling that is due to a service connected disability, not service.

In addition, the Veteran was afforded VA examinations in June 2004 and February 2006, which addressed the issue on appeal, and he was given an opportunity to set forth his contentions at the hearing before the undersigned in January 2011.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his appeal under the VCAA.  

ORDER

Entitlement to service connection for bilateral foot swelling is denied.  

Entitlement to a schedular disability rating in excess of 30 percent for service-connected coronary artery disease, with systolic murmur, abnormal EKG, and chest pain is denied.  

The Veteran's service-connected coronary artery disease, with systolic murmur, abnormal EKG, and chest pain warrants referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of entitlement to an increased rating on an extra-schedular basis.  

The temporary total rating assigned for the Veteran's service-connected left foot hallux valgus is extended to July 12, 2005, but no further.  


REMAND

The Veteran is seeking entitlement to service connection for several disabilities, including diabetes mellitus, hypertension, and erective dysfunction.  

At the January 2011 hearing, the Veteran's representative asserted that the Veteran is claiming that his current diabetes mellitus, hypertension, and erectile dysfunction are directly related to service but he also noted that the Veteran's service treatment records are not included in the record, which may potentially support his claims.  

Review of the record, indeed, reveals that the Veteran's STRs are not associated with the claims file and that the RO has not attempted to obtain them.  There is no indication that the Veteran's STRs are not available and, thus, because these records are relevant to the Veteran's direct service connection claims, VA must attempt to obtain them.  See 38 C.F.R. § 3.159(c)(2).  

The Veteran is also seeking entitlement to service connection for a low back disability, as secondary to his service-connected bilateral flat feet disability.  The evidence of record reflects that the Veteran has consistently complained of chronic low back pain since approximately 2001, which he has reported radiates into his right leg, including his lateral right foot.  See VA treatment records dated September and October 2001, September 2002, June 2004, and January 2005.  The Veteran's low back pain has been associated with degenerative disc disease of L4-5 and L5-S1, with right leg radiculopathy.  See VA treatment records dated April 2002 and June 2004.  In support of his claim, the Veteran has submitted two medical opinions which purport to establish that his current lumbar spine disability is related to his service-connected bilateral flat feet disability.  

In a statement dated April 2009, Dr. G.K. stated that the Veteran's flat feet could be related to his lower back pain.  Likewise, in April 2010, Dr. P.H. stated that the Veteran's back deformity is as likely as not an aggravation of his pes planus deformity, as it is secondary to hyperpronation.  

While the Veteran has submitted medical opinions which purport to establish a nexus between his current lumbar spine and service-connected flat feet disabilities, these opinions are not sufficient to grant service connection because (1) Dr. G.K.'s statement is no more than speculative and (2) Dr. P.H.'s statement is lacking a complete and persuasive rationale in support of his conclusion.  Nevertheless, these statements and the medical evidence of record indicate that there may be an association between the Veteran's lumbar spine and service-connected flat feet disabilities, which raises the need for a VA examination and opinion, particularly given that the Veteran has not been afforded one in conjunction with this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that, on remand, a VA examination and opinion must be obtained in order to determine if there is a casual nexus between the Veteran's current lumbar spine and service-connected flat feet disabilities.  

In addition to the foregoing, the Veteran has asserted that he currently suffers from an acquired psychiatric disability due to his service-connected coronary artery disease.  Review of the record reveals the Veteran has been variously diagnosed with adjustment disorder with depressed mood, major depressive disorder, posttraumatic stress disorder (PTSD), generalized anxiety disorder, and bipolar disorder with antisocial behavior.  See VA treatment records dated January 2001 and April and July 2004; see also June 2004 VA examination report and February 2011 statement from Dr. R.M. 

At the June 2004 VA examination, the examiner diagnosed the Veteran with bipolar disorder and antisocial behavior, specifically stating that he did not meet the DSM-IV criteria for a mood disorder due to a medical condition, including his heart and feet disabilities.  In making this determination, the June 2004 VA examiner noted that there was no evidence on examination or in the medical records to support such a diagnosis.  However, in February 2011, Dr. R.M. diagnosed the Veteran with major depressive disorder and opined that it was casually related to his cardiovascular disorder.  He also stated that the Veteran's flat feet and other non-service-connected disabilities contributed to the Veteran's depression.  In making this determination, Dr. R.M. noted that the Veteran experienced paranoia when VA's diagnosis of a cardiovascular disability did not match subsequent medical opinions and that, because he was fearful and ruminative, he did not seek follow-up treatment to clarify his condition, including intrusive diagnostic procedures such as heart catherization.  In this regard, he noted the Veteran fears that catherization and stress tests may result in him having a heart attack or even death.  

Dr. R.M.'s medical opinion is considered competent medical evidence; however, because he did not specifically discuss whether the Veteran's symptoms are sufficient to support a diagnosis of major depressive disorder due to a medical condition, including his service-connected heart condition, under the DMS-IV criteria, the Board finds that an additional medical opinion is needed.  

As discussed above, the evidence of record reflects that the Veteran's service-connected coronary artery disease, with systolic murmur, abnormal EKG, and chest pain, warrants referral to the Under Secretary for Benefits or Director, Compensation and Pension Service for consideration of entitlement to an increased rating on an extra-schedular basis.  On remand, the RO/AMC should undertake all efforts to ensure that this action is completed.  

Beyond the above, in addressing the Veteran's claims as a whole, the Board must note that the Veteran's reliability must be consider, including the issue of whether he actually has the disabilities at issue, whether his symptoms can be reasonable related to his service or his service connected disabilities, and whether the Veteran is an accurate historian.  Such factors must be considered by the RO in this case. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service treatment records (STRs) and associate them with the claims file.  All attempts to obtain the STRs must be documented in the claims file and, if the records are not available, a memorandum of unavailability must be generated and associated with the claims file.  

a. The RO/AMC may also request that the Veteran submit all military records he has in his possession, as the evidence of record reflects that he has military records in his possession.  See February 2011 statement from Dr. R.M.  

2. Schedule the Veteran a VA examination to determine if there is a relationship between his current lumbar spine disability and his service-connected pes planus disability.  Any and all studies deemed necessary by the examiner should be completed.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review is accomplished.  

a. The examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current lumbar spine disability is proximately due to, the result of, or aggravated by his service-connected pes planus disability.

b. In answering the foregoing, the examiner should consider the Veteran's complaints of low back pain with right leg radiculopathy, as well as the medical opinions provided by Drs. G.K. and P.H.  

c. A rationale should be provided for any opinion offered.  

a. If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

3. Request that the physician who conducted the June 2004 VA examination review the claims file, particularly the medical evidence complied since the June 2004 examination and the February 2011 statement from Dr. R.M., and determine if the Veteran's symptoms are sufficient to meet the DMS-IV criteria for a mood disorder due to a service connected medical condition (at least as likely as not - 50% or greater chance).  

a. If the June 2004 VA examiner is no longer available, the RO/AMC should request that a psychiatrist review the claims file and provide the requested opinion.  

b. The examining physician should identify what mood disorder, if any, is supported by the evidence of record, as well as the medical condition to which any diagnosed mood disorder is related.  

c. The examining physician should also provide a rationale in support of any opinion offered which specifically addresses the DSM-IV criteria.  

4. Submit the claim of entitlement to an increased rating for service-connected coronary artery disease, with systolic murmur, abnormal EKG, and chest pain on an extra-schedular basis to the Under Secretary for Benefits or Director of Compensation and Pension Service.  The RO/AMC should provide a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Actions taken thereafter should proceed in accordance with the directives of the Under Secretary for Benefits or Director, Compensation and Pension Service.  

5. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


